Citation Nr: 0523695	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
lumbar strain, rated at 10 percent, for the period from 
January 29, 2001 to August 8, 2002.

2.  Entitlement to an effective date earlier than August 9, 
2002 for a 40 percent rating for residuals of a lumbar strain 
with disc bulge and annulus tear at L2-3 and degenerative 
changes per MRI. 

3.  Entitlement to an increased rating for residuals of a 
lumbar strain with disc bulge and annulus tear at L2-3 and 
degenerative changes per MRI, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1976 to August 1977 
and from November 1977 to February 1984.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2002, a 
statement of the case was issued in April 2004 and a 
substantive appeal was received in June 2004.  The veteran 
testified at a Board hearing at the RO in November 2004.

The issues of entitlement to assignment of a higher rating 
for left and right knee disabilities and entitlement to a 
total disability rating based on individual unemployability 
(TDIU) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 29, 2001 to August 8, 2002, the veteran's 
service-connected disability, described for rating purposes 
as residuals, lumbar strain, was productive of subjective 
complaints of pain and objective evidence of slight 
limitation of motion with no neurologic involvement.

2.  From August 9, 2002 to present, the veteran's service-
connected disability, described for rating purposes as 
residuals, lumbar strain with disc bulge and annulus tear at 
L2-3 and degenerative changes per MRI, has been productive of 
subjective complaints of pain and objective evidence of 
moderate limitation of motion with no neurologic involvement 
or ankylosis.


CONCLUSIONS OF LAW

1.  For the time period from January 29, 2001 through August 
8, 2002, the criteria for entitlement to a disability rating 
in excess of 10 percent for residuals, lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5295 (2004).

2.  The criteria for an effective date earlier than August 9, 
2002, for a disability rating for residuals, lumbar strain 
with disc bulge and annulus tear at L2-3 and degenerative 
changes per MRI have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5295 (2004).

3.  From August 9, 2002 to present, the criteria for 
entitlement to a disability rating in excess of 40 percent 
for residuals, lumbar strain with disc bulge and annulus tear 
at L2-3 and degenerative changes per MRI have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 5295 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with VCAA's notice and duty 
to assist requirements in December 2001.  Although the 
December 2001 VCAA letter addressed the matter of service 
connection, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection, another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Moreover, the 
Board notes that the VA did send additional notice which 
addressed the matter of entitlement to assignment of a higher 
initial rating in June and August 2002.  Finally, the Board 
notes that since the December 2001 VCAA letter was provided 
prior to the March 2002 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

The December 2001 and June and August 2002 VA letters, when 
viewed together, effectively informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that the above VA communications 
implicitly notified the claimant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
claimant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The record includes VA 
medical records, private medical records, and service medical 
records.  As the veteran has been afforded a medical 
examination, the Board finds that the record as it stands 
contains adequate medical evidence to adjudicate the claim.  
Thus, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.

The appellant has not indicated nor is there any indication 
that there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Under these circumstances, the Board finds 
that VA has fulfilled its duty to notify and assist the 
appellant in the claims under consideration and that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
lumbar spine disability is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A February 2002 VA examination report shows that curvature of 
the veteran's lumbar spine was normal.  Forward flexion was 
to 95 degrees, lateral flexion was to 30 degrees bilaterally 
because of pain, backward extension was to 30 degrees, and 
rotation was to 30 degrees bilaterally.  The diagnosis was 
residuals of a lumbar strain.  A May 2002 "pre-employment" 
physical shows that the veteran complained of recurrent back 
pain.  A June 2002 VA examination report shows that the 
veteran complained of low back pain and popping in his low 
back.  On examination, the lumbar spine showed normal 
curvature.  There was functional limitation to the range of 
motion of the lumbar spine due to pain.  Forward flexion was 
to 85 degrees, backward extension was to 30 degrees, lateral 
flexion was to 30 degrees bilaterally, and rotation was to 30 
degrees bilaterally.  The gait was normal and there was no 
neurologic deficit in the lower extremities.  The diagnosis 
was residuals of lumbar strain.

The veteran underwent a VA examination in September 2002.  
The veteran complained of low back pain and stiffness that 
was aggravated by movement and lifting.  On physical 
examination, the veteran had normal curvature of the lumbar 
spine.  On forward flexion, pain started at 45 degrees; 
flexion was to 90 degrees; lateral flexion was limited to 30 
degrees bilaterally; rotation was to 30 degrees bilaterally; 
and backward extension was to 25 degrees.  Most movements 
were limited by pain.  The diagnosis was residuals of lumbar 
strain.

An MRI report from October 2002 showed left far lateral 
asymmetric disc bulge with hyperintense annulus tear at L2-3 
level and mild degenerative changes in the lumbar spine.  
There was no evidence of canal stenosis or neural foramina 
narrowing at any level.  A June 2003 x-ray report showed that 
the disc spaces of the lumbosacral spine were well maintained 
and there were no bony abnormalities seen.  A June 2003 VA 
examination report showed that the veteran complained of low 
back pain in the central area of his lower back with some 
radiation to the upper buttocks.  The veteran denied any 
muscle weakness.  The examiner noted that upon physical 
examination, the veteran had voluntary stiffness as follows:  
flexion to 45 degrees, extension to 10 degrees, left and 
right tilt to 25 degrees and left and right rotation to 25 
degrees.  Deep tendon reflexes were equal and bilateral and 
all major muscle groups were intact.  Knee jerks were 
slightly decreased.  The examiner stated that she believed 
the veteran had lumbar musculoskeletal pain with no clinical 
neurological impairment.  She also stated that his subjective 
complaints of pain were not supported by any physical 
neurological impairment.  A September 2003 addendum from the 
June 2003 VA examiner states that it was her opinion that the 
veteran's current disc problems are not related to the 
service-connected lumbar strain.  She went on to state that 
the physical examination and review of the objective 
information available in the veteran's record show very 
little of any pathology and certainly not pathology 
sufficient to explain his subjective pain and voluntary 
restricted range of motion.

In April 2004, the June 2003 examiner elaborated on her 
September 2003 addendum.  She stated that the reasons she 
believed the veteran's current disc problems were not related 
to the veteran's service-connected lumbar strain were 
multiple.  First, she noted that the diagnosis of lumbar 
strain is muscular in nature involving the paraspinal muscles 
or strain of paraspinous ligaments; however, degenerative 
disc disease involves the intravertebral discs.  Therefore, 
they are anatomically different problems.  Additionally, 
lumbar strain is by definition short lasting and usually 
involves an acute traumatic event.  Degenerative disc 
problems are chronic problems that develop over long periods 
and involve degeneration of the intravertebral discs.  Thus, 
she believed that it would be unlikely to find a scientific 
rationale to connect an incidence of lumbar strain to a 
chronic degenerative disc problem.  The examiner stated that 
she believed it was less likely than not that the veteran's 
degenerative disc problems noted on the October 2002 MRI were 
related to his service-connected lumbar strain.  She stated 
that it was likely that the degenerative disc problems were a 
result of a lifetime of degenerative wear and tear and the 
lumbar strain had no effect on the onset or progression of 
his degenerative disc disease.

The Board notes that the veteran filed documents in May and 
August 2002 that appeared to be notices of disagreement with 
the March 2002 rating decision.  The RO treated the August 
2002 statement as a claim to reopen and increased the 
veteran's lumbar spine disability rating as of the date of 
the "new claim", August 9, 2002.  The crux of the veteran's 
argument is that the May 2002 document he submitted which was 
characterized by the RO as a new claim was really his notice 
of disagreement with the March 2002 rating decision regarding 
the disability rating assigned to his service-connected 
lumbar spine disability.  The veteran argues that because 
this document was a notice of disagreement and not a "new 
claim", the veteran's increased rating to 40 percent for his 
lumbar spine disability should go back to January 29, 2001.  
After resolving all benefit of the doubt in favor of the 
veteran on this issue, the Board finds that the May 2002 
document was a notice of disagreement.  However, as explained 
in more detail below, this does not result in increased 
ratings for either of the time periods on appeal.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5295.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its April 2004 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

30 percent - forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine; 

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  A 60 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5010 states that traumatic arthritis should 
be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010.

January 29, 2001 to August 8, 2002

Initially, the Board notes that because the amended 
regulations for rating spinal disabilities did not take 
effect until September 2002 and 2003, the amended regulations 
are not applicable to the issue of determining the 
appropriate disability rating from January 29, 2001 to August 
8, 2002.

Turning to the evidence of record, the Board notes that for 
the period from January 9, 2001 to August 8, 2002, the 
medical evidence of record does not demonstrate that the 
veteran suffered from intervertebral disc disease.  The June 
2002 VA examination report shows no neurologic deficits and 
the June 2003 VA examination report shows no neurologic 
impairment.  Therefore, the Board does not find that 
veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to arrive at 
the diagnosis of intervertebral disc disease.  Nevertheless, 
assuming for the sake of argument that the veteran's current 
disability did involve radiculopathy and could be defined as 
intervertebral disc disease, there is no medical evidence of 
record to show that the veteran's symptoms are moderate, 
involving sciatic neuropathy with characteristic pain and 
muscle spasm, with recurring attacks, to warrant a 20 percent 
evaluation under former Diagnostic Code 5293.

The evidence shows that the most significant finding related 
to the lumbar spine is restriction to range of motion based 
on pain.  As noted above, loss of range of motion was 
previously rated under former Diagnostic Codes 5292 and 5295.  
Under the old Diagnostic Code 5292, limitation of motion of 
the lumbar spine was assigned a 10 percent rating for slight 
limitation of motion and a 20 percent rating was for moderate 
limitation of motion and under the old Diagnostic Code 5295.  
A 10 percent rating was assigned for lumbosacral strain with 
characteristic pain on motion and a 20 percent rating was 
assigned if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position.

The February 2002 VA examination report shows full range of 
motion of the veteran's lumbosacral spine.  The June 2002 VA 
examination report shows full range of motion of the 
veteran's lumbosacral spine, except for a very slight (5 
degrees) restriction to forward flexion because of pain.  
Thus, the medical evidence of record for this time period 
shows, at most, slight limitation of motion of the lumbar 
spine.  As such, a disability rating of 10 percent is 
warranted based on slight limitation of motion.  There is no 
evidence of muscle spasm on extreme forward bending or 
moderate limitation of motion during this time period to 
warrant a 20 percent rating under either former Diagnostic 
Code 5292 or 5295.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, additional compensation is 
not warranted under these provisions for this time period.  
The Board notes that the February and June 2002 examination 
reports show that the documented ranges of motion took into 
consideration the veteran's reports of pain on motion.

August 9, 2002 to Present

The Board turns to the issue of rating the veteran's lumbar 
spine disability under the old and revised criteria for 
intervertebral disc disease.  The Board notes that the 
medical evidence of record shows that the veteran does not 
suffer from any radiculopathy.  The Board acknowledges that 
the October 2002 MRI report shows a disc bulge, but no canal 
stenosis or neural foramina narrowing was seen at any level.  
Additionally, the June 2003 VA examination report notes that 
there is no neurologic impairment found on physical 
examination.  Thus, the Board does not find that the 
veteran's medical records show persistent symptoms of 
neuropathy or other neurological findings so as to suggest 
that any degenerative disc disease is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief to 
warrant a 60 percent evaluation under former Diagnostic Code 
5293 or incapacitating episodes as defined by the regulations 
to warrant a 60 percent rating under the revised Diagnostic 
Code 5243.  As discussed in detail below, there is also no 
medical evidence to suggest a rating in excess of 40 percent 
is warranted under the either the old or new criteria for 
rating spinal disabilities based on limitation of motion or 
lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 40 
percent for severe limitation of motion.  A 40 percent rating 
was the highest rating available under this Diagnostic Code.  
Under the old Diagnostic Code 5295, a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest rating available under this 
Diagnostic Code.  Thus, a rating in excess of 40 percent is 
not available under the previous version of either of these 
Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine.  
The September 2002 and the June 2003 VA examination reports 
show absolutely no ankylosis of the thoracolumbar spine.  
Thus, there is no medical evidence of record during the time 
period in question which supports a 50 percent disability 
rating under the revised diagnostic codes for rating spinal 
disabilities.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent during 
the applicable time period.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the September 2002 and June 
2003 VA examination reports reflect consideration of pain.  
With regard to rating the disability under the criteria for 
intervertebral disc syndrome, as detailed above, a rating in 
excess of 40 percent is not warranted in the absence of 
objective evidence of ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes as defined by regulations, 
or pronounced, persistent neurologic symptoms with little 
intermittent relief.  There is no persuasive evidence that 
there is additional functional loss due to pain, weakness, 
fatigue, or incoordination so as to meet the criteria for a 
rating in excess of 40 percent under either the old or new 
rating criteria for intervertebral disc syndrome. 

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent has been met 
under either the old or new regulations applicable to the 
back disability.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to permit 
a favorable decision.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.

At this point, the Board notes that the veteran has advanced 
an argument of entitlement to an earlier effective date for 
the grant of an increased rating to 40 percent for his 
lumbosacral spine.  The RO has assigned an effective date of 
August 9, 2002 for the award of an increase in disability 
rating to 40 percent for the veteran's service-connected 
lumbosacral spine disability.  However, as explained in more 
detail below, under the regulations for establishing an 
effective date for an award of increased compensation, the 
earliest effective date for the increase to 40 percent for 
the veteran's service-connected lumbosacral disability should 
be September 17, 2002.  Nevertheless, because the RO has 
already established an effective date of August 9, 2002, the 
Board will not disturb this effective date.  However, there 
is certainly no evidence of record which would warrant an 
effective date earlier than August 9, 2002.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12-98.

The veteran has argued, and the Board has agreed, that his 
claim, for purposes of the matter of rating the veteran's 
lumbosacral spine disability, was filed on January 29, 2001.  
There is no medical evidence of record for the one year prior 
to January 29, 2001 which demonstrates that the veteran's 
service-connected lumbosacral disability warranted a 40 
percent disability rating, particularly in light of the 
February 2002 VA examination report which showed full range 
of motion of the lumbosacral spine with no x-ray evidence of 
degenerative changes.  In fact, the earliest medical evidence 
of record showing an increase in severity of the veteran's 
lumbosacral disability is the September 17, 2002 VA 
examination report which, after resolving all benefit of the 
doubt in favor of the veteran, shows an increase in 
restriction of range of motion on flexion and backward 
extension.  Thus, there is absolutely no medical evidence of 
record to demonstrate that an effective date earlier than 
August 9, 2002 is warranted for the award of an increase in 
disability rating to 40 percent for the veteran's service 
connection lumbosacral spine disability.

ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected residuals, lumbar strain, 
for the period from January 29, 2001 to August 8, 2002, is  
denied.

Entitlement to an effective date earlier than August 9, 2002 
for a 40 percent rating for residuals of a lumbar strain with 
disc bulge and annulus tear at L2-3 and degenerative changes 
per MRI, is denied. 

Entitlement to an increased rating for residuals of a lumbar 
strain with disc bulge and annulus tear at L2-3 and 
degenerative changes per MRI, currently rated as 40 percent 
disabling, is denied.


REMAND

By rating decision in March 2002, the RO granted service 
connection for chondromalacia of the left and right patella 
and assigned a 10 percent disability rating for each.  A 
written statement filed by the veteran in May 2002 expressed 
disagreement with the disability rating assigned for each.  
Additionally, by way of a rating decision dated in July 2002, 
the RO denied entitlement to individual employability (TDIU).  
A written statement received at the RO in August 2002 
expressed disagreement with the denial of this claim.  
Appropriate action, including issuance of a statement of the 
case, is therefore necessary with regard to these issues.  38 
C.F.R. § 19.26 (2003).  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action is to remand such matters to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeals initiated by the 
veteran from the March and July 2002 
rating decisions in regards to the 
disability rating assigned to the 
veteran's left and right knee 
disabilities and the denial of TDIU.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to those 
issues.  


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


